


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into effective as of August 25, 2015, among SOUTHWEST
CONVENIENCE STORES, LLC, a Texas limited liability company ("Southwest"),
SKINNY'S, LLC, a Texas limited liability company ("Skinny's" and, together with
Southwest, collectively the "Borrowers" and each a "Borrower"), ALON BRANDS,
INC., a Delaware corporation (the "Parent"), GTS LICENSING COMPANY, INC., a
Texas corporation ("GTS"), each lender from time to time party hereto
(collectively the "Lenders" and each a "Lender"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, LC Issuer, Syndication
Agent and sole Lead Arranger.
RECITALS:


A.    The Borrowers, the Parent, GTS, the Lenders (including Wells Fargo Bank,
National Association, Bank Leumi USA, SunTrust Bank and Fifth Third Bank) and
Wells Fargo Bank, National Association, as the Administrative Agent, Swingline
Lender, LC Issuer, Syndication Agent and Sole Lead Arranger, are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 14, 2014
(as amended, restated, amended and restated or otherwise modified from time to
time, the "Credit Agreement"), pursuant to which, among other things, the
Lenders advanced Initial Term Loans to the Borrowers in the aggregate principal
amount of $110,000,000 and the Lenders agreed to provide (i) Revolving Credit
Loan Commitments to the Borrowers in the aggregate principal amount of
$10,000,000, and (ii)  an uncommitted Incremental Term Loan Commitment to the
Borrowers in the maximum aggregate principal amount of $30,000,000.
B.    The Borrowers have informed the Agent and the Lenders that (i) Southwest
has acquired 13 convenience stores, a maintenance facility and related personal
property located in New Mexico pursuant to the Roberts Acquisition (as such term
is defined in the Credit Agreement as amended hereby), which acquisitions have
recently occurred prior to the date of this Amendment, and (ii) Southwest will
acquire Store 43 (as such term is hereinafter defined) as a part of the Roberts
Acquisition as soon as feasible after certain title issues are resolved. In
order to finance the Roberts Acquisition, the Borrowers have requested that one
or more of the Lenders advance Incremental Term Loans to the Borrowers in the
aggregate principal amount of $11,000,000. Furthermore, in connection with the
consummation of the Roberts Acquisition, the Borrowers have requested that the
aggregate undrawn amount of the Incremental Term Loan Commitment be increased,
concurrently with the advance of the Incremental Term Loans to be used to
finance such acquisition, by an amount equal to the aggregate principal amount
of the Incremental Term Loans then so advanced, with the effect that, after
giving effect to such advance, the aggregate undrawn amount of the Incremental
Term Loan Commitment shall be $30,000,000.
C.    In view of the foregoing, the Borrowers, the Parent, GTS, the Lenders and
the Administrative Agent have agreed to amend the Credit Agreement as provided
in, and subject to the terms and conditions set forth, this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows effective as of the effective date of this Amendment.

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 1
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01.    Defined Terms. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings herein as in
the Credit Agreement.
ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
Section 2.01.    Addition of Certain Definitions. The following defined terms
and their definitions are hereby added to Section 1.01 of the Credit Agreement,
which defined terms shall appear in alphabetical order in such Section 1.01:
"First Amendment" means that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of August 25, 2015, among the Borrowers, the
Parent, GTS, the Lenders and the Administrative Agent.
"First Amendment Date" means August 25, 2015, the effective date of the First
Amendment.
"Roberts Acquisition" means the acquisition by Southwest of 14 convenience
stores, a maintenance facility and related personal property located in New
Mexico from Roberts Oil Company, Inc. pursuant to the Roberts Acquisition
Agreement.
"Roberts Acquisition Agreement" means that certain Purchase and Sale Agreement
dated effective as of May 15, 2015, among Roberts Oil Company, Inc., as seller,
Southwest, as buyer, and Republic Title of Texas, Inc., and any and all deeds,
bills of sale and other agreements, documents or instruments executed and/or
delivered in connection therewith.
Section 2.02.    Amendment to Definition of "Fee Letter". The definition of the
term "Fee Letter" contained in Section 1.01 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
"Fee Letter" means (a) the letter agreement dated as of January 24, 2014, among
the Borrowers and Wells Fargo, as the same may be amended, restated, modified or
otherwise supplemented from time to time, and (b) the letter agreement dated as
of August 25, 2015, among the Borrowers and Wells Fargo, as the same may be
amended, restated, modified or otherwise supplemented from time to time.
Section 2.03.    Amendment to Section 2.14 of the Credit Agreement. Section 2.14
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:
Section 2.14 Incremental Term Loans.
(a)    At any time after the Closing Date and on or before March 14, 2018, the
Borrowers may, by written notice to the Administrative Agent, elect to request
the establishment of one or more incremental term loan commitments (any such
incremental term loan commitment, an "Incremental Term Loan Commitment") to make
an incremental term loan (any such incremental term loan, an "Incremental Term
Loan"); provided that

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 2
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




(i) subject to Section 2.14(d), the total aggregate amount of all Incremental
Term Loan Commitments shall not exceed $30,000,000, and (ii) the total aggregate
amount of all Incremental Term Loan Commitments made effective at any one time
shall not be less than the minimum principal amount of $5,000,000. Each such
notice shall specify the date (each, an "Incremental Term Loan Effective Date")
on which the Borrowers propose that any Incremental Term Loan Commitment shall
be effective, which shall be a date not less than ten (10) Business Days after
the date on which such notice is delivered to the Administrative Agent. The
Borrowers may invite any Lender, any Affiliate of any Lender, any Approved Fund
and/or any other Person reasonably satisfactory to the Administrative Agent to
provide an Incremental Term Loan Commitment (any such Person, an "Incremental
Term Loan Lender"). Any Incremental Term Loan Lender offered or approached to
provide all or a portion of any Incremental Term Loan Commitment may elect or
decline, in its Sole Discretion, to provide such Incremental Term Loan
Commitment. Any Incremental Term Loan Commitment shall become effective as of
the Incremental Term Loan Effective Date applicable thereto; provided that:
(A)    no Default or Event of Default shall exist on such Incremental Term Loan
Effective Date before or after giving effect to (1) any Incremental Term Loan
Commitment, (2) the making of any Incremental Term Loan pursuant thereto and (3)
the consummation of any transaction to be funded in whole or in part thereby or
in connection therewith;
(B)    the Administrative Agent and the Lenders shall have received from the
Borrowers a Compliance Certificate demonstrating that the Borrowers will be in
compliance on a pro forma basis with each of the financial covenants set forth
in Article XIV both before and after giving effect to (1) any Incremental Term
Loan Commitment, (2) the making of any Incremental Term Loan pursuant thereto
and (3) the consummation of any transaction to be funded in whole or in part
thereby or in connection therewith;
(C)    the proceeds of any Incremental Term Loans shall be used for the purposes
specified in Section 7.09(d);
(D)    each Incremental Term Loan Commitment (and the Incremental Term Loans
made thereunder) shall constitute Obligations of the Borrowers and shall be
secured and guaranteed with the other Credit Extensions on a pari passu basis;
(E)    (1)    each Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loans and the Borrowers, but will not in any event
have a shorter average life to maturity than the remaining average life to
maturity of the Initial Term Loans or a maturity date earlier than the Maturity
Date and, unless otherwise agreed by the Administrative Agent, the maturity date
of each Incremental Term Loan shall be the Maturity Date;
(2)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Term Loan Lenders and the Borrowers on the applicable
Incremental Term Loan Effective Date; provided that if the Applicable Margin in

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 3
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




respect of any Incremental Term Loan exceeds the Applicable Margin for the
Initial Term Loans by more than 0.50%, then the Applicable Margin for the
Initial Term Loans shall be increased so that the Applicable Margin in respect
of the Initial Term Loans is equal to the Applicable Margin for the Incremental
Term Loan minus 0.50%; provided further in determining the Applicable Margin(s)
applicable to each Incremental Term Loan and the Applicable Margin(s) for the
Initial Term Loans, (x) original issue discount ("OID") or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrowers to
the Lenders under such Incremental Term Loan or the Initial Term Loans in the
initial primary syndication thereof shall be included (with OID being equated to
interest based on assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Lead Arranger (or its affiliates)
in connection with the Initial Term Loans or to one or more arrangers (or their
affiliates) of any Incremental Term Loan shall be excluded (it being understood
that the effects of any and all interest rate floors shall be included in
determining Applicable Margin(s) under this provision); and
(3)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise provided in
this Section 2.14, be identical to the terms and conditions applicable to the
Initial Term Loans;
(F)    any Incremental Term Loan Lender making any Incremental Term Loan shall
be entitled to the same voting rights as the existing Term Loan Lenders under
the Term Loan facility and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the Initial Term Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the Initial Term Loans and the Incremental Term Loans);
(G)    the Incremental Term Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Term Loan Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14); and
(H)    the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party and Alon USA authorizing such Incremental Term Loan) reasonably requested
by the Administrative Agent in connection with any such transaction.
(b)    (i)    The Incremental Term Loans shall be deemed to be Term Loans;
provided that all Incremental Term Loans made pursuant to the same Incremental
Term Loan Commitment shall be designated as a separate tranche of Term Loans for
all purposes of this Agreement.

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 4
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




(ii)    The Incremental Term Loan Lenders shall be included in any determination
of the Required Lenders and the Incremental Term Loan Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    On any Incremental Term Loan Effective Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Term Loan Lender with an Incremental Term Loan
Commitment shall make an Incremental Term Loan to the Borrowers in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
(d)    (i)     Notwithstanding anything to the contrary contained Section
2.14(a), the parties hereto agree that the Lenders which are parties to the
Credit Agreement on the First Amendment Date shall make an Incremental Term Loan
to the Borrowers on the First Amendment Date in the aggregate principal amount
of $11,000,000, the proceeds of which shall be, at the option of the
Administrative Agent, either funded to the Borrowers or funded by the
Administrative Agent directly, on behalf of the Borrowers, to the seller under
the Roberts Acquisition Agreement. Each such Lender shall advance its Pro Rata
Share of such Incremental Term Loan based upon its Term Loan Commitment as in
effect on the First Amendment Date. Such Incremental Term Loan shall bear
interest at the same interest rate as the Term Loans, which interest accrued
thereon shall be payable on the same dates as accrued interest is payable on the
Term Loans. On September 30, 2015, and on each Payment Date thereafter, the
Borrowers shall pay to the Administrative Agent for the account of the
applicable Lenders, as a principal reduction of such Incremental Term Loan, an
amount equal to $183,333.33. Notwithstanding the principal amortization payments
provided for herein, any outstanding principal amount of such Incremental Term
Loan on the Maturity Date shall be fully due and payable on said date. No
principal balance reduction of such Incremental Term Loan may be reborrowed.
(ii)    Notwithstanding anything to the contrary contained in Section 2.14(a),
the $11,000,000 principal amount of the Incremental Term Loan made pursuant to
this Section 2.14(d) shall not reduce the $30,000,000 total aggregate amount of
all Incremental Term Loan Commitments as referred to in clause (i) of Section
2.14(a).
(iii)    Notwithstanding anything to the contrary contained in this Section
2.14(d), the obligation of the Lenders to make the Incremental Term Loan
referred to in clause (i) of this Section 2.14(d) is conditioned upon the
satisfaction of each of the conditions precedent set forth in Section 3.01 of
the First Amendment.
(iv)    On the First Amendment Date and concurrently with the making of the
Incremental Term Loan referred to in clause (i) of this Section 2.14(d), the
Borrowers shall pay to the Administrative Agent, for the pro rata benefit of the
Lenders making such Incremental Term Loan, the fees relating to such Incremental
Term Loan which are specified in the Fee Letter dated as of August 25, 2015.
Section 2.04.    Amendment to Clauses Third and Fourth of Section 10.03 of the
Credit Agreement. Clauses "Third" and "Fourth" of Section 10.03 of the Credit
Agreement are hereby amended and restated to read in their entirety as follows:

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 5
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and other
Obligations, ratably among the Lenders and the LC Issuer in proportion to the
respective amounts described in this clause Third payable to them; provided,
however, that the Agent may, with the consent of the Lenders (which consent
shall not be unreasonably withheld), apply amounts referred to in this clause
Third which are to be applied to interest to interest on the Loans other than
the Incremental Term Loans and to interest on the Incremental Term Loans in such
order as the Administrative Agent may determine in its discretion (subject to
the consent of the Lenders as provided above);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the LC Borrowings, and payment obligations then owing
under any Derivative Contracts with any Hedge Bank, and any Secured Cash
Management Agreement, ratably among the Lenders, the LC Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; provided, however, that the Administrative
Agent may, with the consent of the Lenders (which consent shall not be
unreasonably withheld), apply amounts referred to in this clause Fourth which
are to be applied to principal of the Loans, to principal of the Loans other
than the Incremental Term Loans and to principal of the Incremental Term Loans
in such order as the Administrative Agent may determine in its discretion
(subject to the consent of the Lenders as provided above);
Section 2.05.    Amendment to Schedule 2.01 of the Credit Agreement. Schedule
2.01 of the Credit Agreement is hereby amended and restated to read in its
entirety as set forth on First Amendment Schedule 2.01 attached hereto and
incorporated herein by reference.
ARTICLE III
CONDITIONS PRECEDENT; REPRESENTATIONS AND WARRANTIES
Section 3.01.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent
(except if and to the extent that any of such conditions precedent is waived in
writing by the Administrative Agent and the Required Lenders), which
satisfaction shall be confirmed by the Administrative Agent to the Borrower in a
reasonably prompt fashion if and when such satisfaction occurs:
(a)    The Administrative Agent shall have received all of the following, each
in form and substance and otherwise reasonably satisfactory to the
Administrative Agent:
(i)    Amendment. This Amendment duly executed by all parties hereto;
(ii)    Fees. The fees payable by the Borrowers pursuant to the Fee Letter dated
as of August 25, 2015;
(iii)    Resolutions. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party and Alon USA as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Person is a party to be executed and/or
delivered pursuant to or in connection with this Amendment.

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 6
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




(iv)    Existence, etc. Such documents and certifications as the Administrative
Agent may reasonably require to evidence that each of the Loan Parties and Alon
USA is duly organized or formed, that the Borrowers and each other Loan Party or
Alon USA executing this Amendment or any of the other Loan Documents to be
executed and/or delivered pursuant to or in connection with this Amendment is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;
(v)    Opinions of Counsel. A favorable opinion or opinions of counsel to the
Loan Parties and Alon USA, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and Alon USA and this
Amendment or the other Loan Documents to be executed and/or delivered pursuant
to or in connection with this Amendment as the Administrative Agent may
reasonably request;
(vi)    Licenses, etc. A certificate of a Responsible Officer of each Loan Party
and Alon USA either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation of the Roberts Acquisition and the
operation of the Properties and businesses acquired pursuant thereto, which
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
(vii)    Conditions to Credit Extensions. A certificate signed by a Responsible
Officer of each Borrower certifying that the conditions specified in
Section 4.02 of the Credit Agreement have been satisfied;
(viii)    Real Estate Collateral Requirements. Except as otherwise provided in
Section 5.10 of this Amendment, evidence that all Real Estate Collateral
Requirements have been met with respect to the Fee Properties acquired by
Southwest in connection with the Roberts Acquisition, and such endorsements to
the title insurance policies previously issued in connection with the existing
Mortgages or other assurances as the Administrative Agent may require in order
to ensure that the Liens granted pursuant to such existing Mortgages secure the
Incremental Term Loans and, unless the Administrative Agent otherwise agrees,
that such Liens as they secure the Incremental Term Loans are of the same
priority as the Liens that secure the Initial Term Loans and the Revolving
Credit Loans; and
(ix)    Fees and Expenses. If and to the extent required by the Administrative
Agent, the Borrowers shall have paid, or shall concurrently with the
effectiveness of this Amendment pay, all costs and expenses of the
Administrative Agent incurred in connection with this Amendment and the other
Loan Documents to be executed and/or delivered in connection herewith and the
transactions contemplated hereby (including, without limitation, legal fees and
out-of-pocket costs and expenses of legal counsel and title insurance premiums
and related expenses), all as required by Section 15.04 of the Credit Agreement.
(b)    All representations and warranties of any Loan Party contained in the
Credit Agreement or any other Loan Document shall be true and correct in all
material respects as of the date hereof as if made again on and as of the date
hereof, except for any representation or warranty that is qualified by
materiality or reference to Material Adverse Effect, which shall be true and
correct in all respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, except for
any representation or

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 7
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




warranty that is qualified by materiality or reference to Material Adverse
Effect, which shall be true and correct in all respects as of such earlier date.
(c)    No Default or Event of Default shall have occurred and be continuing
(after giving effect to this Amendment).
Section 3.02.    Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders that each of
the conditions precedent set forth in Section 3.01 of this Amendment has been
satisfied as of the date of this Amendment. Without limiting the generality of
the foregoing, each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that, both before and after giving effect
to this Amendment and the Incremental Term Loan effectuated pursuant to this
Amendment, (a) all representations and warranties of any Loan Party contained in
the Credit Agreement or any other Loan Document are true and correct in all
material respects, except for any representation or warranty that is qualified
by materiality or reference to Material Adverse Effect, which are true and
correct in all respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, except for any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which are true and correct in all respects as of such
earlier date, and (b) no Default or Event of Default has occurred and is
continuing (after giving effect to this Amendment and the Incremental Term Loan
effectuated pursuant to this Amendment).
Section 3.03.    Post Closing Covenants.
(a)    Within ten (10) Business Days of the effectiveness of this Amendment, the
Borrowers agree that they shall deliver to the Administrative Agent, in form and
substance and reasonably satisfactory to the Administrative Agent, evidence that
all Insurance Requirements have been met with respect to the Properties and
businesses acquired pursuant to the Roberts Acquisition and that all insurance
required to be maintained in connection therewith has been obtained and is in
effect; and
(b)    In a reasonably prompt fashion after their execution of this Amendment,
the Borrowers agree to use best efforts to deliver to the Administrative Agent,
in form and substance and reasonably satisfactory to the Administrative Agent, a
subordination, non-disturbance and attornment agreement relating to that certain
Option and Lease Agreement dated October 20, 2000 between Roberts Oil Company,
Inc. and Verizon Wireless (VA) LLC d/b/a Verizon Wireless.
ARTICLE IV
CONSENT OF LOAN PARTIES AND RATIFICATION OF GUARANTIES AND LIENS
Section 4.01.    Consents and Ratifications of Guarantors. Each of the
Guarantors hereby consents and agrees to this Amendment and to the Incremental
Term Loans advanced or to be advanced pursuant to the Credit Agreement as
amended hereby and hereby confirms and agrees that the Guaranty executed by it
(a) is, and shall continue to be, legal, valid, binding and enforceable in
accordance with its terms and in full force and effect and is hereby ratified
and confirmed in all respects and (b) does, and shall continue to, guarantee the
payment and performance of all of the Obligations, as such Obligations are
increased and/or otherwise amended by the Incremental Term Loans effectuated
pursuant to the Credit Agreement as amended by this Amendment.
Section 4.02.    Ratifications of Security Documents. Each of the Loan Parties
hereby consents and agrees to this Amendment and hereby confirms and agrees that
each of the Security Agreement and the

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 8
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




Mortgages executed by it (a) is, and shall continue to be, legal, valid, binding
and enforceable in accordance with its terms and in full force and effect and is
hereby ratified and confirmed in all respects, and (b) creates and grants, and
shall continue to create and grant, valid and enforceable Liens on the
Properties subject thereto which secure the payment and performance of all of
the Obligations, as such Obligations are increased and/or otherwise amended by
the Incremental Term Loans effectuated pursuant to the Credit Agreement as
amended by this Amendment.
ARTICLE V
MISCELLANEOUS
Section 5.01.    Ratifications. Except as expressly modified and superseded by
this Amendment, the terms and provisions of each of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. Each of the Loan Parties, the Administrative Agent and the Lenders
agrees that the Credit Agreement and the other Loan Documents shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.
Section 5.02.    Reference to Credit Agreement, etc. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, is
hereby amended so that any reference in such Loan Document to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Loan Document.
Section 5.03.    Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 5.04.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5‑1401 OF THE GENERAL
OBLIGATIONS LAW); PROVIDED THAT THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
Section 5.05.    Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Loan Parties, the Administrative Agent and the
Lenders and their respective successors and permitted assigns, except that none
of the Loan Parties may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and the
Required Lenders.
Section 5.06.    Counterparts; Execution. This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Any signature to this Amendment which is delivered via telecopy or
electronically shall be deemed effective as an original signature.
Section 5.07.    Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.08.    Limited Effect. This Amendment relates only to the specific
matters covered herein, shall not be considered to be a waiver of any rights
that the Administrative Agent or any Lender may have under the Credit Agreement
and shall not alter, modify, amend or in any way affect any of the other terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 9
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------




Document (except as may be expressly set forth herein), all of which, as
amended, supplemented or otherwise modified hereby, are ratified and affirmed in
all respects and shall continue in full force and effect. It is expressly
understood and agreed by the parties hereto that this Amendment is in no way
intended to constitute a novation of any of the indebtedness, liabilities or
obligations of any of the Loan Parties under the Credit Agreement as in effect
prior to this Amendment. Nothing herein shall be considered to create a course
of dealing or to otherwise obligate the Administrative Agent or any Lender to
execute any similar amendment under the same or similar circumstances in the
future. Nothing herein shall affect the grant, creation or perfection of any
Lien granted pursuant to any Mortgage or the Security Agreement, it being
acknowledged and agreed that all such Liens granted, created and/or perfected
prior to the effective date of this Amendment shall continue in full force and
effect as fully perfected.
Section 5.09.    Waiver; Release. TO INDUCE THE ADMINISTRATIVE AGENT AND THE
LENDERS TO AGREE TO THE TERMS OF THIS AMENDMENT, EACH OF THE LOAN PARTIES AND
ALON USA REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS
THAT, AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT, THERE ARE NO CLAIMS OR
OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND, IN ACCORDANCE
THEREWITH, EACH OF THE LOAN PARTIES AND ALON USA HEREBY:
(a)    WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS
EXECUTION OF THIS AMENDMENT; AND
(b)     RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE LENDERS AND ITS
AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND
ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
Section 5.10.    Convenience Store No. 43. Notwithstanding anything to the
contrary contained herein, (a) the Borrowers have informed the Administrative
Agent and the Lenders that a title issue has arisen with respect to convenience
store no. 43 which Southwest intends to purchase pursuant to the Roberts
Acquisition ("Store 43") and, accordingly, Southwest agrees that it will not pay
to Roberts Oil Company the $850,000 allocated purchase price for Store 43, and
that Southwest will not purchase Store 43 from Roberts Oil Company, unless and
until such title issue is resolved to the reasonable satisfaction of Southwest
and the Administrative Agent, and (b) accordingly, the parties hereto hereby
agree that (i) unless and until such title issue is so resolved and Store 43 is
purchased by Southwest, Southwest shall maintain $850,000 of the proceeds of the
Incremental Term Loans in an escrow account with an escrow agent reasonably
acceptable to the Administrative Agent, all pursuant to terms and provisions
reasonably satisfactory to the Administrative Agent, and (ii) the Borrowers
shall satisfy all Real Estate Collateral Requirements with respect to Store 43
on or before the date of its purchase of Store 43 from Roberts Oil Company.

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 10
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


THE BORROWERS:


SOUTHWEST CONVENIENCE STORES, LLC




By:    /s/ Shai Even                    
Name:    Shai Even
Title:    Vice President


SKINNY'S, LLC



By:    /s/ Shai Even                    
Name:    Shai Even
Title:    Vice President




CERTAIN GUARANTORS:


ALON BRANDS, INC.


By:    /s/ Shai Even                    
Name:    Shai Even
Title:    Vice President

GTS LICENSING COMPANY, INC.


By:    /s/ Shai Even                    
Name:    Shai Even
Title:    Vice President





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 11
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






THE ADMINISTRATIVE AGENT AND THE LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, LC
Issuer, Swingline Lender, Syndication Agent and Lead Arranger


By:    /s/ Stephen Leon                
Name:    Stephen Leon                    
Title:    Managing Director                

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 12
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






BANK LEUMI USA


By:    /s/ Dr. Avram Keusch                
Name:    Dr. Avram Keusch-827
Title:    First Vice President


By:    /s/ Gal Defes                
Name:    Gal Defes-252
Title:    Vice President

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 13
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






SUNTRUST BANK


By:    /s/ Lisa Garling                
Name:    Lisa Garling
Title:    Director



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 14
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






FIFTH THIRD BANK


 


By:    /s/ Courtney Ponigar                
Name:    Courtney Ponigar
Title:    Vice President
 


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 15
42575.100083 EMF_US 56186669v6

--------------------------------------------------------------------------------






Alon USA hereby executes this Amendment for the purpose of agreeing to the terms
and provisions of Section 4.01 and Section 5.09 of this Amendment.


ALON USA ENERGY, INC.


By:    /s/ Shai Even                    
Name:    Shai Even
Title:    Senior Vice President and Chief Financial Officer





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 16
42575.100083 EMF_US 56186669v6